PER CURIAM.
The appellants, Southland Corporation and its employee Michael Asuncion, appealed from money judgments entered against them in the Circuit Court for Montgomery County in favor of Michael Lyles, an 11-year-old child. We granted certiorari prior to consideration of the appeal by the Court of Special Appeals to consider the issues raised by the appellants.
Upon review of the record, it is clear that the issues raised by the appellants were not preserved for appellate review. We therefore shall affirm the judgments of the court below. See Maryland Rule 8-131.
JUDGMENT AFFIRMED WITH COSTS.